                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
                                      MILWAUKEE DIVISION


JULANE HERMAN,
on behalf of herself and
all others similarly situated,                              Case No. 21-cv-442

                Plaintiff,                                  COLLECTIVE AND CLASS
                                                            ACTION COMPLAINT
        v.                                                  PURSUANT TO 29 U.S.C. §216(b)
                                                            AND FED. R. CIV. P. 23
NATIONAL REGENCY OF NEW BERLIN, INC.
N17 W24100 Riverwood Drive, Suite 130                       JURY TRIAL DEMANDED
Waukesha, Wisconsin 53188

        and

PROHEALTH CARE, INC.
N17 W24100 Riverwood Drive, Suite 130
Waukesha, Wisconsin 53188

                Defendants


                                          COMPLAINT


                                   PRELIMINARY STATEMENT

        1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Julane Herman, on behalf of herself and all other similarly situated

current and former hourly-paid, non-exempt employees of Defendants, National Regency of

New Berlin, Inc. and ProHealth Care, Inc., for purposes of obtaining relief under the FLSA and

WWPCL for unpaid overtime compensation, unpaid agreed upon wages, liquidated damages,



             Case 2:21-cv-00442-JPS Filed 04/06/21 Page 1 of 25 Document 1
costs, attorneys’ fees, declaratory and/or injunctive relief, and/or any such other relief the Court

may deem appropriate.

       2.      Plaintiff brings these FLSA and WWPCL claims and causes of action against

Defendants on behalf of herself and all other similarly-situated current and former hourly-paid,

non-exempt employees of Defendants for purposes of obtaining relief under the FLSA and

WWPCL for unpaid overtime compensation, liquidated damages, costs, attorneys’ fees,

declaratory and/or injunctive relief, and/or any such other relief the Court may deem appropriate.

       3.      Defendants operated (and continues to operate) an unlawful compensation system

that deprived and failed to compensate Plaintiff and all other current and former hourly-paid,

non-exempt employees for all hours worked and work performed each workweek, including at

an overtime rate of pay for each hour worked in excess of forty (40) hours in a workweek, by

failing to include all forms of non-discretionary compensation, such as monetary bonuses,

incentives, awards, and/or other rewards and payments, in all current and former hourly-paid,

non-exempt employees’ regular rates of pay for overtime calculation purposes, in violation of the

FLSA and WWPCL.

       4.      Defendants’ failure to compensate its hourly paid, non-exempt employees for

compensable work performed each workweek, including but not limited to at an overtime rate of

pay, was intentional, willful, and violated federal law as set forth in the FLSA and state law as

set forth in the WWPCL.

       5.      Plaintiff also brings a claim and cause of action against Defendants in her

individual capacity under the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.

(“FMLA”), for purposes of obtaining relief for back pay and/or lost wages, liquidated damages,

costs, attorneys’ fees, declaratory and/or injunctive relief, and/or any such other relief the Court




            Case 2:21-cv-00442-JPS Filed 04/06/21 Page 2 of 25 Document 1
may deem appropriate, as a result of Defendants’ unlawful termination of Plaintiff under the

FMLA.

                                  JURISDICTION AND VENUE

         6.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq. and the FMLA, 29 U.S.C.

§ 2601 et seq.

         7.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

         8.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

Defendants have substantial and systematic contacts in this District.

                                             PARTIES

         9.      Plaintiff, Julane Herman, is an adult female resident of the State of Wisconsin

with a post office address of W229 S8775 Mulberry Street, Big Bend, Wisconsin 53103.

         10.     Defendant, National Regency of New Berlin, Inc. (hereinafter “National

Regency”), was, at all material times herein, an entity doing business in the State of Wisconsin

with a principal address of N17 W24100 Riverwood Drive, Suite 130, Waukesha, Wisconsin

53188.




              Case 2:21-cv-00442-JPS Filed 04/06/21 Page 3 of 25 Document 1
       11.     Defendant National Regency is an operator of senior care communities in

Waukesha County, Wisconsin.

       12.     Defendant, ProHealth Care, Inc. (hereinafter “ProHealth Care”), was, at all

material times herein, an entity doing business in the State of Wisconsin with a principal address

of N17 W24100 Riverwood Drive, Suite 130, Waukesha, Wisconsin 53188.

       13.     Defendant ProHealth Care is a health care entity operating primarily in

southeastern Wisconsin.

       14.     During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendant ProHealth Care owned, operated, and managed Defendant National

Regency.

       15.     During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants owned, operated, and managed a physical location commonly known

as “Regency Senior Communities Muskego,” located at W181 S8540 Lodge Blvd, Muskego,

Wisconsin 53150.

       16.     During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Plaintiff primarily worked as an hourly-paid, non-exempt employee in the position

of Certified Nursing Assistant at Defendants’ “Regency Senior Communities Muskego” location.

       17.     For purposes of the FLSA, Defendants were “employers” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       18.     For purposes of the WWPCL, Defendants were “employers” of Plaintiff, and

Plaintiff was “employed” by Defendants, as those terms, or variations thereof, are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.




           Case 2:21-cv-00442-JPS Filed 04/06/21 Page 4 of 25 Document 1
       19.     During the relevant time periods as stated herein, Defendants were engaged in

“commerce” and/or its employees were engaged in “commerce,” as that term is defined under

the FLSA.

       20.     During the relevant time periods as stated herein, Defendants, both individually

and collectively, employed more than fifty (50) employees.

       21.     During the relevant time periods as stated herein, Defendants’ annual dollar

volume of sales or business, both individually and collectively, exceeded $500,000.

       22.     During the relevant time periods as stated herein, Plaintiff was engaged in

commerce or in the production of goods for commerce.

       23.     Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) was contemporaneously filed with the Complaint (ECF No. 1).

       24.     During Plaintiff’s employment with Defendants, Defendants, both individually

and collectively, employed at least 50 employees within 75 miles of Defendants’ “Regency Senior

Communities Muskego” location.

       25.     During Plaintiff’s employment with Defendants, Defendants were covered

employers, both collectively and individually, for purposes of the FMLA.

       26.     During Plaintiff’s employment with Defendants and at the time of Plaintiff’s

FMLA leave requests, Plaintiff had been employed at Defendants for twelve (12) months and

had worked at least 1250 hours during those twelve (12) months.

       27.     During Plaintiff’s employment with Defendants, Plaintiff did not exceed the

amount of FMLA leave for any FMLA leave entitlement period.

       28.     During Plaintiff’s employment with Defendants, Plaintiff did not meet the criteria

under 29 C.F.R. § 825.217(a), which defines “key employee” as used in the FMLA.




          Case 2:21-cv-00442-JPS Filed 04/06/21 Page 5 of 25 Document 1
        29.     Plaintiff exhausted all administrative remedies, filing requirements, and/or satisfied

all conditions precedent prior to bringing this action.

        30.     Plaintiff brings this action on behalf of herself and all other similarly-situated

current and former hourly-paid, non-exempt employees employed by Defendants within the three

(3) years immediately preceding the filing of the Complaint (ECF No. 1). Plaintiff and all other

hourly-paid, non-exempt employees were subjected to Defendants’ same terms and conditions of

employment and same unlawful compensation policies as enumerated herein, performing the

same or similar job duties at physical locations owned, operated, and managed by Defendants.

        31.     During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Plaintiff and all other current and former hourly-paid, non-exempt employees

performed compensable work in same or similar job duties on Defendants’ behalf, at

Defendants’ direction, for Defendants’ benefit, and/or with Defendants’ knowledge at locations

that were owned, operated, and managed by Defendants.

        32.     During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants hired, terminated, promoted, demoted, and/or suspended Plaintiff and

all other hourly-paid, non-exempt employees.

        33.     During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants supervised Plaintiff’s and all other hourly-paid, non-exempt

employees’ day-to-day activities.

        34.     During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants reviewed Plaintiff’s work performance and the work performance of all

other hourly-paid, non-exempt employees.




          Case 2:21-cv-00442-JPS Filed 04/06/21 Page 6 of 25 Document 1
          35.   During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants established Plaintiff’s and all other hourly-paid, non-exempt

employees’ work schedules and provided Plaintiff and all other hourly-paid, non-exempt

employees with work assignments and hours of work.

          36.   During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees similarly utilized

Defendants’ employment policies, practices, and/or procedures in the performance of their job

duties.

          37.   During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants oversaw, managed, and adjudicated Plaintiff’s and all other hourly-

paid, non-exempt employees’ employment-related questions, benefits-related questions, and

workplace issues.

          38.   During the three (3) years immediately preceding the filing of the Complaint

(ECF No. 1), Defendants compensated Plaintiff and all other hourly-paid, non-exempt employees

for hours worked and/or work performed, including with additional forms of compensation, such

as monetary bonuses, incentives, and/or other rewards and payments.

                                 GENERAL ALLEGATIONS

          39.   In approximately August 2019, Defendants hired Plaintiff into the position of

Certified Nursing Assistant working at Defendants’ “Regency Senior Communities Muskego”

location, located at W181 S8540 Lodge Blvd, Muskego, Wisconsin 53150.

          40.   During the entirety of Plaintiff’s employment with Defendants, Defendants

compensated Plaintiff on an hourly basis and/or with an hourly rate of pay.




            Case 2:21-cv-00442-JPS Filed 04/06/21 Page 7 of 25 Document 1
       41.    During the entirety of Plaintiff’s employment with Defendants, Plaintiff was a

non-exempt employee for purposes of the FLSA and WWPCL.

       42.    On a daily basis during Plaintiff’s employment with Defendants, Plaintiff worked

alongside other hourly-paid, non-exempt employees as part of Defendants’ care services at

Defendants’ “Regency Senior Communities Muskego” location.

       43.    On a daily basis during Plaintiff’s employment with Defendants, Plaintiff

performed compensable work at Defendants’ direction, on Defendants’ behalf, for Defendants’

benefit, and/or with Defendants’ knowledge as an hourly-paid, non-exempt employee at

Defendants’ “Regency Senior Communities Muskego” location.

       44.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were employed by

Defendants in hourly-paid, non-exempt job positions and performed compensable work on

Defendants’ behalf, with Defendants’ knowledge, for Defendants’ benefit, and/or at Defendants’

direction at locations that were owned, operated, and managed by Defendants.

       45.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees regularly

worked in excess of forty (40) hours per workweek.

       46.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants knew or had knowledge that Plaintiff and all other hourly-paid, non-

exempt employees worked in excess of forty (40) hours per workweek.

       47.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants compensated Plaintiff and all other hourly-paid, non-exempt

employees on a bi-weekly basis via check.




         Case 2:21-cv-00442-JPS Filed 04/06/21 Page 8 of 25 Document 1
       48.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants’ workweek for FLSA and WWPCL purposes was Sunday

through Saturday.

       49.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were non-

union employees of Defendants.

       50.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all current and former hourly-paid, non-exempt employees were

subject to Defendants’ same unlawful policy, practice, custom, and/or scheme of failing to

include all forms of non-discretionary compensation, such as monetary bonuses, incentives,

awards, and/or other rewards and payments, in their regular rates of pay for overtime purposes in

violation of the FLSA and WWPCL.

       51.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were subject

to Defendants’ same pay and timekeeping policies and practices.

       52.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants tracked and/or recorded Plaintiff’s and all other hourly-paid, non-

exempt employees’ hours worked each workweek.

       53.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants maintained an electronic time-clock system (hereinafter

simply “Defendants’ electronic timekeeping system”) that Plaintiff and all other hourly-paid,

non-exempt employees used on a daily basis for timekeeping and/or recordkeeping purposes.




         Case 2:21-cv-00442-JPS Filed 04/06/21 Page 9 of 25 Document 1
       54.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendants’ electronic timekeeping system on a daily basis for timekeeping and/or

recordkeeping purposes.

       55.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants maintained employment records and other documentation regarding

Plaintiff and all other hourly-paid, non-exempt employees.

       56.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants maintained a centralized system for tracking and/or recording hours

worked by Plaintiff and all other hourly-paid, non-exempt employees.

       57.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants maintained a centralized system for compensating Plaintiff and all

other hourly-paid, non-exempt employees for all remuneration earned, including but not limited

to with monetary bonuses, incentives, awards, and/or other rewards and payments.

       58.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants compensated Plaintiff and all other hourly-paid, non-exempt employees

with, in addition to an hourly or regular rate(s) of pay, other forms of non-discretionary

compensation – such as performance-based and/or attendance-based monetary bonuses and

incentives, awards, and/or other rewards and payments – on a bi-weekly, monthly, quarterly,

annual, and/or ad hoc basis.

       59.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the monetary compensation – such as performance-based and/or attendance-based

monetary bonuses and incentives, awards, and/or other rewards and payments – that Defendants




         Case 2:21-cv-00442-JPS Filed 04/06/21 Page 10 of 25 Document 1
provided to Plaintiff and all other hourly-paid, non-exempt employees was non-discretionary in

nature: it was made pursuant to a known plan (performance or productivity) or formula and/or

was announced and known to Plaintiff and all other hourly-paid, non-exempt employees to

encourage and/or reward their steady, rapid, productive, reliable, safe, consistent, regular,

predictable, continued, and/or efficient work performance and/or hours worked.

       60.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ pay policies and practices failed to include all forms of non-

discretionary compensation – such as monetary bonuses, incentives, awards, and/or other

rewards and payments – in Plaintiff’s and all other hourly-paid, non-exempt employees’ regular

rate(s) of pay for overtime calculation and compensation purposes during workweeks when said

employees worked more than forty (40) hours during the representative time period that the

monetary bonuses, incentives, awards, and/or other rewards and payments covered.

       61.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ policies in practice failed to compensate Plaintiff and all other hourly-

paid, non-exempt employees at the correct and lawful overtime rate of pay for all hours worked

and work performed in excess of forty (40) hours in a workweek.

       62.     Defendants were or should have been aware that their compensation policies in

practice failed to compensate Plaintiff and all other hourly-paid, non-exempt employees in the

same or similar fashion for all hours worked and/or work performed each work day and each

workweek, including but not limited to at an overtime rate of pay.




         Case 2:21-cv-00442-JPS Filed 04/06/21 Page 11 of 25 Document 1
               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       63.     Plaintiff brings this action on behalf of herself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

               All hourly-paid, non-exempt employees employed by Defendants
               within the three (3) years immediately preceding the filing of this
               Complaint (ECF No. 1) who have not been compensated for all
               hours worked in excess of forty (40) hours in a workweek at the
               proper, correct, and/or lawful overtime rate of pay as a result of
               Defendants’ failure to include all forms of non-discretionary
               compensation in said employees’ regular rates of pay for overtime
               calculation purposes.

       64.     Plaintiff and the FLSA Collective primarily performed non-exempt job duties

each workweek and, thus, were legally entitled to overtime pay for all hours worked in excess of

forty (40) in a workweek.

       65.     Plaintiff and the FLSA Collective were compensated on an hourly basis (and not

on a salary basis) each workweek and, thus, were legally entitled to overtime pay for all hours

worked in excess of forty (40) in a workweek.

       66.     The First Claim for Relief is brought under and maintained as opt-in Collective

Actions pursuant to § 216(b) of the FLSA, 29 U.S.C. 216(b), by Plaintiff on behalf of the FLSA

Collectives.

       67.     The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       68.     Plaintiff and the FLSA Collective are and have been similarly situated, have and

have had substantially similar job requirements and pay provisions, and are and have been

subject to Defendants’ decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them for each hour worked




           Case 2:21-cv-00442-JPS Filed 04/06/21 Page 12 of 25 Document 1
including overtime compensation. The claims of Plaintiff as stated herein are the same as those

of the FLSA Collectives.

       69.    Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among other FLSA violations, Defendants’ practice of failing to properly and lawfully

compensate employees at the correct and lawful overtime rate of pay each workweek, in

violation of the FLSA.

       70.    Defendants were or should have been aware that their unlawful practices failed to

compensate and deprived Plaintiff and the FLSA Collective of the appropriate and lawful

overtime wages and compensation due and owing to them, in violation of the FLSA.

       71.    The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendants. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendants and through posting at Defendants’ facilities and locations in areas

where postings are normally made.

       72.    Defendants’ conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collective.




         Case 2:21-cv-00442-JPS Filed 04/06/21 Page 13 of 25 Document 1
                     RULE 23 CLASS ALLEGATIONS - WISCONSIN

       73.     Plaintiff brings this action on behalf of herself and all other similarly-situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

               All hourly-paid, non-exempt employees employed by Defendants
               within the two (2) years immediately preceding the filing of this
               Complaint (ECF No. 1) through the date of judgment who have not
               been compensated for all hours worked in excess of forty (40)
               hours in a workweek at the proper, correct, and/or lawful overtime
               rate of pay as a result of Defendants’ failure to include all forms of
               non-discretionary compensation in said employees’ regular rates of
               pay for overtime calculation purposes.

       74.     The members of the Wisconsin Class are readily ascertainable. The number and

identity of the members of the Wisconsin Class are determinable from the records of Defendants.

The job titles, length of employment, and the rates of pay for each member of the Wisconsin

Class are also determinable from Defendants’ records. For purposes of notice and other purposes

related to this action, their names and addresses are readily available from Defendants. Notice

can be provided by means permissible under Fed. R. Civ. P. 23.

       75.     The proposed Wisconsin Class is so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over fifty (50) members of the Wisconsin Class.

       76.     Plaintiff’s claims are typical of those claims which could be alleged by any

members of the Wisconsin Class, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Class in separate actions. All of the members of the

Wisconsin Class were subject to the same corporate practices of Defendants, as alleged herein.

Defendants’ corporate-wide policies and practices affected all members of the Wisconsin Class




           Case 2:21-cv-00442-JPS Filed 04/06/21 Page 14 of 25 Document 1
similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Class. Plaintiff and other members of the Wisconsin Class sustained

similar losses, injuries and damages arising from the same unlawful policies and practices and

procedures.

       77.     Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Class and has no interests antagonistic to the Wisconsin Class. Plaintiff is represented by counsel

who are experienced and competent in both collective/class action litigation and employment

litigation and have previously represented plaintiffs in wage and hour cases.

       78.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual members

of the Wisconsin Class to redress the wrongs done to them.

       79.     Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Class would create a risk of inconsistent and/or varying adjudications with respect




         Case 2:21-cv-00442-JPS Filed 04/06/21 Page 15 of 25 Document 1
to the individual members of the Wisconsin Class, establishing incompatible standards of

conduct for Defendants and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          80.   Defendants have violated the WWPCL regarding payment of regular wages and

overtime wages. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.

          81.   There are questions of fact and law common to the Wisconsin Class that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Class arising from Defendants’ actions include, without

limitation, the following: (1) Whether the work performed by Plaintiff and the Wisconsin Class

is compensable under federal law and/or Wisconsin law; (2) Whether Defendants engaged in a

pattern or practice of forcing, coercing, deceiving and/or permitting Plaintiff and the Wisconsin

Classes to perform work for their Defendants’ without being properly compensated; (3) Whether

Defendants provided the Wisconsin Class with forms of non-discretionary compensation; (4)

Whether Defendants failed to include these forms of non-discretionary compensation in the

Wisconsin Class’ regular rates of pay for overtime calculation purposes; and (5) The nature and

extent of class-wide injury and the measure of damages for the injury.




           Case 2:21-cv-00442-JPS Filed 04/06/21 Page 16 of 25 Document 1
        82.      The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                                      FMLA ALLEGATIONS

        83.      During Plaintiff’s employment with Defendants, Plaintiff reported directly to

Christine Ross and Nicole (last name unknown), Nurse Supervisors. Both Ross and Nicole

reported directly to Mary Beth Burazin, Health Services Director, who reported directly to,

Bonnie Cohn, Administrator.

        84.      On or about February 26, 2021, Plaintiff informed Defendants that she was with

her father at the hospital and that her father had recently been diagnosed with cancer.

        85.      On or about February 26, 2021, Plaintiff informed Defendants that she wanted to

utilize FMLA leave to care for her father who was suffering a serious health condition.

        86.      As of at least February 26, 2021, Defendants knew or were aware that Plaintiff’s

father was suffering from a serious health condition that could qualify Plaintiff for FMLA leave.

        87.      Plaintiff’s father’s cancer was a chronic medical condition.

        88.      Plaintiff’s father was unable to work and/or to perform other regular daily

activities due to his cancer.

        89.      Plaintiff’s father’s cancer caused him periods of incapacity.

        90.      Plaintiff’s father’s cancer required treatment on at least one occasion by his health

care provider resulting in a regimen of continuing treatment under the supervision of his health

care provider.




         Case 2:21-cv-00442-JPS Filed 04/06/21 Page 17 of 25 Document 1
        91.       Plaintiff’s father’s cancer rendered him unable to perform regular daily activities

on a permanent or long-term basis and for which treatment may not have been effective.

        92.       On or about February 27, 2021, Defendants provided Plaintiff with a

“Certification of Health Care Provider for Family Member’s Serious Health Condition” relating

to Plaintiff’s father’s serious health condition and Plaintiff’s need to utilize FMLA leave to care

for her father.

        93.       On or about February 27, 2021, Defendants received a written “Work excuse” on

behalf of Plaintiff relating to Plaintiff’s father’s serious health condition and Plaintiff’s need to

“[take] leave from work to assist patient’s care while he is hospitalized” because Plaintiff was

her father’s “primary caregiver.”

        94.       On or about February 28, 2021, Plaintiff was absent from work at Defendants.

        95.       On or about February 28, 2021, Plaintiff properly complied with Defendants’

notice policies and practices regarding her absence from work because of her father’s serious

health condition.

        96.       On or about March 1, 2021, Plaintiff was absent from work at Defendants.

        97.       On or about March 1, 2021, Plaintiff properly complied with Defendants’ notice

policies and practices regarding her absence from work because of her father’s serious health

condition.

        98.       On or about March 1, 2021, Plaintiff informed Defendants that her father was

being released from the hospital tomorrow, March 2, 2021.

        99.       On or about March 2, 2021, Plaintiff was absent from work at Defendants.




          Case 2:21-cv-00442-JPS Filed 04/06/21 Page 18 of 25 Document 1
          100.   On or about March 2, 2021, Plaintiff properly complied with Defendants’ notice

policies and practices regarding her absence from work because of her father’s serious health

condition.

          101.   On or about March 2, 2021, Plaintiff informed Defendants that her father was

being released from the hospital later that day.

          102.   On or about March 3, 2021 was Plaintiff’s normal and customary day off from

work at Defendants.

          103.   On or about the afternoon of March 4, 2021, Plaintiff arrived to work at

Defendants for her normal and customary shift start time.

          104.   While at work at Defendants on or about the afternoon of March 4, 2021, Plaintiff

handed Burazin the February 27, 2021 written “Work excuse” and a list of her father’s future

doctor’s appointments.

          105.   While at work at Defendants on or about the afternoon of March 4, 2021, Ross

told Plaintiff: “I was told you’re not supposed to be here,” or words to that effect.

          106.   While at work at Defendants on or about the afternoon of March 4, 2021, Burazin

told Plaintiff: “If you don’t have the FMLA papers in hand, you can’t be here,” or words to that

effect.

          107.   While at work at Defendants on or about the afternoon of March 4, 2021, Burazin

told Plaintiff that she would try to call “Personnel” – and, after seemingly attempting to contact

“Personnel,” told Plaintiff to leave work at Defendants, to go home, and, “Don’t come back until

you have the FMLA forms in hand.”

          108.   Effective March 5, 2021, Defendants terminated Plaintiff’s employment.




           Case 2:21-cv-00442-JPS Filed 04/06/21 Page 19 of 25 Document 1
       109.    On or about March 9, 2021, Defendants received a timely and completed

“Certification of Health Care Provider for Family Member’s Serious Health Condition” on

behalf of Plaintiff relating to Plaintiff’s father’s serious health condition and Plaintiff’s need to

utilize FMLA leave to care for her father.

                                 FIRST CLAIM FOR RELIEF
                      Violations of the FLSA – Unpaid Overtime Wages
(Plaintiff on behalf of herself and the FLSA Collective – Non-Discretionary Compensation)

       110.    Plaintiff, on behalf of herself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       111.    At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       112.    At all times material herein, Defendants were employers of Plaintiff and the

FLSA Collective as provided under the FLSA.

       113.    At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       114.    Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       115.    Defendants violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay at the proper and correct overtime rate of

pay for each hour worked in excess of forty (40) hours each workweek. Specifically, Defendants’

unlawful compensation practice failed to include all forms of non-discretionary compensation,

such as monetary bonuses, incentives, awards, and/or other rewards and payments, in the FLSA

Collective’s regular rates of pay for overtime calculation purposes.




         Case 2:21-cv-00442-JPS Filed 04/06/21 Page 20 of 25 Document 1
       116.    The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       117.    Defendants were subject to the overtime pay requirements of the FLSA because

Defendants are enterprises engaged in commerce and/or its employees are engaged in commerce,

as defined in FLSA, 29 U.S.C. § 203(b).

       118.    Defendants’ failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly include all forms of non-discretionary compensation in the regular rate of pay

for overtime calculations purposes was willfully perpetrated. Defendants also have not acted in

good faith and with reasonable grounds to believe its actions and omissions were not a violation

of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are entitled to recover an

award of liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively,

should the Court find that Defendants acted in good faith or with reasonable grounds in failing to

pay overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of

pre-judgment interest at the applicable legal rate.

       119.    As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendants from Plaintiff and the FLSA

Collective for which Defendants are liable pursuant to 29 U.S.C. § 216(b).

       120.    Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,




         Case 2:21-cv-00442-JPS Filed 04/06/21 Page 21 of 25 Document 1
 plus periods of equitable tolling because Defendants acted willfully and knew or showed reckless

 disregard of whether its conduct was prohibited by the FLSA.

        121.    Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

 reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

 for unpaid wages and overtime wages.

                                 SECOND CLAIM FOR RELIEF
                      Violation of the WWPCL – Unpaid Overtime Wages
(Plaintiff, on behalf of herself and the Wisconsin Class – Non-Discretionary Compensation)

        122.    Plaintiff, on behalf of herself and the Wisconsin Class, re-allege and incorporate

 all previous paragraphs as if they were set forth herein.

        123.    At all relevant times, Plaintiff and the Wisconsin Class were employees of

 Defendants within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

        124.    At all relevant times, Defendants were employers of Plaintiff and the Wisconsin

 Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

 Admin. Code § DWD 272.01(5).

        125.    At all relevant times, Defendants employed, and continue to employ, Plaintiff and

 the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et

 seq., and Wis. Admin. Code § DWD 272.01.

        126.    Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

 regularly performed activities that were an integral and indispensable part of their principal

 activities without receiving compensation for these activities.

        127.    At all relevant times, Defendants had common policies, programs, practices,

 procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

 Wisconsin Class regular wages and overtime compensation.




          Case 2:21-cv-00442-JPS Filed 04/06/21 Page 22 of 25 Document 1
         128.   Throughout the Wisconsin Class Period, Defendants maintained and perpetrated

an unlawful compensation practice that failed to include all forms of non-discretionary

compensation, such as monetary bonuses, incentives, awards, and/or other rewards and

payments, in the Wisconsin Class’ regular rates of pay for overtime calculation purposes, in

violation of the WWPCL.

         129.   Defendants willfully failed to pay Plaintiff and the Wisconsin Class overtime

premium compensation for all hours worked in excess of forty (40) hours a workweek, in

violation of the WWPCL.

         130.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendants’ violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendants to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         131.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendants pursuant to the WWPCL.




          Case 2:21-cv-00442-JPS Filed 04/06/21 Page 23 of 25 Document 1
                                THIRD CLAIM FOR RELIEF
                Violation of the Family and Medical Leave Act – Interference
                                (Plaintiff, on behalf of herself)

       132.     Plaintiff re-alleges and incorporates all previous paragraphs as if they were set

forth herein.

       133.     Defendant intentionally interfered with Plaintiff’s rights by terminating her

employment in violation of the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§

2601 et seq.

       134.     As a result of Defendant’s intentional violations of the FMLA, Plaintiff suffered

damages in the form of lost wages and other employment benefits and insurance.

       WHEREFORE, it is respectfully prayed that this Court grant the following relief:

           a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
              supervised Notice, to all similarly-situated current and former hourly-paid, non-
              exempt employees who worked at and/or were employed by Defendants
              informing them of this action and their rights to participate in this action. Such
              Notice shall inform all similarly-situated current and qualified former employees
              of the pendency of this action, the nature of this action, and of their right to “opt
              in” to this action. Additionally, such notice will include a statement informing the
              similarly-situated current and qualified former employees that it is illegal for
              Defendants to take any actions in retaliation of their consent to join this action;

           b) At the earliest possible time, issue an Order certifying this action as a class action
              pursuant to Federal Rules of Civil Procedure 23;

           c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
              as class counsel pursuant to Federal Rules of Civil Procedure 23;

           d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
              2202, declaring Defendants’ actions as described in the Complaint as unlawful
              and in violation of the FLSA and Wisconsin Law and applicable regulations and
              as willful as defined in the FLSA and Wisconsin Law;

           e) Issue an Order directing and requiring Defendants to pay Plaintiff and all other
              similarly-situated hourly-paid, non-exempt employees damages in the form of
              reimbursement for unpaid overtime wages for all time spent performing
              compensable work for which they were not paid pursuant to the rate provided by
              the FLSA and WWPCL;




         Case 2:21-cv-00442-JPS Filed 04/06/21 Page 24 of 25 Document 1
          f) Issue an Order directing and requiring Defendants to pay Plaintiff and all other
             similarly-situated hourly-paid, non-exempt employees liquidated damages
             pursuant to the FLSA and WWPCL in an amount equal to, and in addition to the
             amount of wages and overtime wages owed to them;

          g) Issue an Order directing Defendants to reimburse Plaintiff and all other similarly-
             situated hourly-paid, non-exempt employees for the costs and attorneys’ fees
             expended in the course of litigating this action, pre-judgment and post-judgment
             interest;

          h) Issue an Order directing Defendant to reimburse Plaintiff for back pay and/or lost
             wages, liquidated damages, and costs and attorneys’ fees expended in the course
             of litigating this action for Defendant’s violations of the FMLA; and

          i) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
             employees with other relief that the Court deems just and equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 6th day of April, 2021

                                                   WALCHESKE & LUZI, LLC
                                                   Counsel for Plaintiff

                                                   s/ Scott S. Luzi                       .




                                                   James A. Walcheske, State Bar No. 1065635
                                                   Scott S. Luzi, State Bar No. 1067405
                                                   David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
235 N. Executive Drive, Suite 240
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: dpotteiger@walcheskeluzi.com




        Case 2:21-cv-00442-JPS Filed 04/06/21 Page 25 of 25 Document 1
